PER CURIAM.
Application granted.
The court of appeal denied plaintiffs request in her application for rehearing to supplement the record with the testimony of the witnesses whose testimony was not transcribed. While that denial was appropriate under most circumstances, in this case plaintiff, as appellant, had designated certain portions of the record on appeal in accordance with La.Code Civ.Proc. art. 2128, and defendant had designated the remainder of the testimony as necessary to constitute the record on appeal. Under these particular circumstances both parties were entitled to appellate review with the testimony of all witnesses constituting the record on appeal.
Accordingly, the judgment of the court of appeal, 610 So.2d 289, is set aside, and the case is remanded to the court of appeal with instructions to complete the record and to decide the case on the record as supplemented.